 

 

Case 1:20-cv-00347-WES-LDA Document 10 Filed 08/25/20 Page 1 of 2 PagelD #: 616

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF RHODE ISLAND

HUGO KEY III and JONATHAN KEY

Plataianis) Case No: 1:20-CV-347-WES-LDA

 

 

v.
SUSSEX INSURANCE COMPANY, INC. ET AL.
Defendant(s)

 

MOTION FOR ADMISSION PRO HAC VICE
IL, BENJAMIN |. SCHIMELMAN , am a member in good standing of the bar of this
Court. I am moving for the admission of Attorney GARY A. STRONG to

BONDEX INSURANCE COMPANY and DALE GROUP, INC.

 

appear pro hac vice in this case as counsel for

I certify that I have reviewed the below information provided by the prospective admittee. I

acknowledge and agree to observe the requirements of LR Gen 204 in its entirety and as it relates to the

participation and responsibilities of local counsel.

 

 

 

 

 

 

 

 

 

 

LOCAL COUNSEL:

BENJAMIN I. SCHIMELMAN /s/ Benjamin |. Schimelman
Name Signature

10067 08/25/2020

Bar Number Date

GFELLER LAURIE LLP 860-760-8445
Firm/Agency Telephone Number

977 FARMINGTON AVENUE, SUITE 200 860-760-8401

Address Fax Number

WEST HARTFORD, CT 06107 BSCHIMELMAN@GLLAWGROUP.COM
City, State, Zip Code E-mail Address

To be completed by the Prospective Admittee

I am a member in good standing of the bar of every state and federal court to which I have been admitted,
and my eligibility to practice before those courts has not been restricted in any way (list courts below.)

 

 

 

 

 

State or Federal Court Admission Date State or Federal Court Admission Date
NEW YORK 01/30/2002 U.S. COURT OF APPEALS - SECOND CIRCUIT 05/1 5/2006
NEW JERSEY 42/17/2001
U.S.D.C. S.D.N.Y. 04/01/2002
U.S.D.C. E.D.N.Y. 04/01/2002

 

 

 

 

 

 

 
 

 

Case 1:20-cv-00347-WES-LDA Document 10 Filed 08/25/20 Page 2 of 2 PagelD #: 617

To be completed by the Prospective Admittee

If you answer yes to any of the below questions, you must provide a full explanation as an attachment.

Have you ever been disciplined or sanctioned by any court or other
body having disciplinary authority over attorneys?

Are there any disciplinary proceedings pending against you at this
time?

Has your pro hac vice status ever been revoked by any court?

Excluding traffic violations punishable by fine only, have you ever
been convicted of, or entered a plea of no contest to, any crime?

Are there any criminal charges pending against you at this time?

Certification and Signature

For the purpose of this case, I have associated with local counsel identified in this motion, and have read,
acknowledge, and will observe the requirements of this Court respecting the participation of local
counsel, as set out in LR Gen 204, recognizing that failure to do so may result in my being disqualified,
either upon the Court’s motion or motion of other parties in the case.

m m m m m
n n n mn n

I understand my obligation to notify this Court of any changed circumstances that affect my answers to
the questions contained within this motion.

I have read, acknowledge, and agree to observe and be bound by the local rules and orders of this Court,
including the Rules of Professional Conduct of the Rhode Island Supreme Court, as adopted by this Court
as the standard of conduct for all attorneys appearing before it. I hereby certify that the foregoing is true
and correct.

Respectfully submitted,

 

 

 

 

 

 

PROSPECTIVE ADMITTEE:

GARY A. STRONG /s/ Gary A. Strong

Name Signature

GFELLER LAURIE LLP 609-375-2035

Firm/Agency Telephone Number

100 OVERLOOK CTR, FL 2 609-751-9902

Address Fax Number

PRINCETON, NJ 08540-7814 GSTRONG@GLLAWGROUP.COM

 

 

City, State, Zip Code E-mail Address
